Citation Nr: 1404007	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-42 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury.

2.  Entitlement to service connection for a chronic neck disorder.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to December 1976, and from January 1977 to July 1979.

This case initially came to the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the RO.

The Veteran testified at a hearing held at the RO before an Acting Veterans Law Judge in March 2011, and a copy of the transcript is of record.

The Board has considered documentation in Virtual VA and VBMS.

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington DC.


REMAND

In November 2013, the Veteran was advised that the Acting Veterans Law Judge who conducted his March 2011 hearing was no longer employed by the Board.  The Veteran was offered the opportunity to testify at another hearing.  

The Veteran responded by indicating he would like to appear at a hearing before a Veterans Law Judge of the Board at the RO.  VA must comply with this request.  38 C.F.R. § 20.904(a)(3) (2013).  

Accordingly, this matter is REMANDED to the RO for the following action:

The RO should take appropriate steps to schedule the Veteran for a hearing at the RO with a Veterans Law Judge in accordance with his request at the earliest opportunity.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



